IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-85,151-04


                     EX PARTE RAYMOND ANDREW DEBA, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 08-8-4438-CR IN THE 24TH DISTRICT COURT
                              FROM GOLIAD COUNTY


        Per curiam. YEARY , J., filed a dissenting opinion.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to online solicitation

of a minor, and was sentenced to twenty years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his conviction in this case violates the constitutional prohibition on

double jeopardy. His claims are without merit. However, it is evident from the face of the record

that Applicant’s conviction in this case was had pursuant to former Section 33.021(b) of the Texas

Penal Code, a statute which this Court held to be unconstitutional. Ex parte Lo, 424 S.W.3d 10
                                                                                                     2

(Tex. Crim. App. 2013).

          Relief is granted. The judgment in Cause No. 08-08-4438-CR in the 24th District Court of

Goliad County is set aside, and Applicant is remanded to the custody of the Sheriff of Goliad County

so that the indictment may be disposed of in accordance with this Court’s opinion in Ex parte Lo.

The trial court shall issue any necessary bench warrant within 10 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 14, 2016
Do not publish